Wood, J., (after stating the facts). 1. The demurrer was veil taken. The complaint does not show a cause of action. The complaint. does not show any damage to appellant by reason of the suspension of his son from school for twenty days. He does not allege that he has been compelled to pay out any money on account of the suspension. He .alleges that he has been compelled to engage and become liable for certain sums, which he names, for the term ending the last of May, 1907. This alleged term commenced nine days before the suit was brought, and ended nearly four months later. So his allegation is in effect that he “will become liable,” not that he has already expended the money. Therefore the suit would be premature, even if appellant “would be compelled”, as he alleges, to pay the various sums mentioned. But the complaint shows that appellant was only suspended and expelled from the school for twenty days. Appellant, therefore, was not compelled to send his son to another school out of the district. He does not show that his son appeared at the expiration of the twenty days asking for readmission, and that his request was refused. Hence appellant fails to show that he had suffered any financial injury by reason of the temporary expulsion or suspension. He fails to allege facts showing that after the twenty days he was compelled to send his son to another school, or that during the twenty days he was' compelled to expend any amount for the education of his son. 2. The parent, unless he has sustained some direct pecuniary injury thereby, has no right to sue for damages for the unlawful expulsion or suspension of his child from school. His remedy therefor is by mandamus to compel the school authorities to allow his child to attend school. Boyd v. Blaisdell, 15 Ind. 73; Donahoe v. Richards, 38 Me. 376; Spear v. Cummings, 34 Am. Dec. 53; Stephenson v. Hall, 14 Barb. 222; 21 Am. & Eng. Enc. Law, 772; Tiffany, Domestic Relations, 267; Sherman v. Charlestown, 8 Cush. 161; and see note to 41 L. R. A. 605. Unless he alleges facts showing an unlawful expulsion, and personal pecuniary injury already incurred by him by reason thereof, he does not state a cause of action. Sorrells v. Matthews, 13 L. R. A. (N. S.) 357. 3. But appellant does not state facts sufficient to show an unlawful suspension. Being drunk and disorderly in violation of the ordinance of the town, as charged, was sufficient cause for the punishment inflicted. Sec. 7637, Kirby’s Digest, expressly authorizes the directors of any school district, “at the instance of the teacher,” “to suspend from the school any pupil for gross immorality, refractory conduct, or insubordination.” Wholesome discipline is absolutely essential to the success of any school. Large discretion is allowed the teacher and the board, within the statute, in determining what course of conduct on the part of the pupils is necessary for the good of the whole school. That is the prime consideration. Any conduct on the part of a pupil that tends to demoralize other pupils and to interfere with the proper and successful management of the school, i. e,, to impair the discipline which the teacher and the board shall consider necessary for the best interest of the school, may subject the offending one to the punishment prescribed by the above statute. “Refractory conduct, or insubordination, and gross immorality” are incompatible with that good government in a school which is absolutely essential to its success. Hence these are expressly mentioned in the statute as conduct justifying the somewhat severe punishment of suspension. I-t will be presumed, that the teacher and the board have the best interests of the school at heart, and that they have acted in good faith in exercising the authority with which the law has clothed them. The burden is 'upon him who calls in question their conduct to show that they have not been actuated by proper motives. But if the teacher and board should through malice, arbitrarily and without reason, suspend a pupil from school, the pupil would have his remedy, as we -have before mentioned, and the parent also would have his remedy if he has sustained any pecuniary injury by reason of such illegal suspension. The law on this and kindred subjects is exhaustively reviewed and stated in Board of Education of Cartersville v. Purse, 101 Ga. 422, and in note to that case reported in 41 L. R. A. 593. See also 21 A. & E. Enc. Law (1 Ed.) 771 et seq. note; 25 A. & E. Enc. Law (2 Ed.) 25, note 6. Affirm.